 



EXHIBIT 10.1

          EMPLOYMENT AGREEMENT       DIENSTVERTRAG
dated 18 August 2005 (hereinafter
      zwischen
referred to as the “Agreement”)
       
made by and between
       
 
       
ZPR Geschäftsführungs GmbH
      ZPR Geschäftsführungs GmbH
Hauptstrasse 16
      Hauptstrasse 16
07366 Blankenstein
      07366 Blankenstein
 
       
(hereinafter referred to as the “company”)
      (im folgenden auch ,,Gesellschaft“)
 
       
and
      und
 
       
Leonhard Nossol
      Leonhard Nossol
Königshofstrasse 10
      Königshofstrasse 10
95183 Töpen
      95183 Töpen
 
       
(hereinafter referred to as “managing director”)
      (im folgenden auch als ,,Geschäftsführer“ bezeichnet)
 
       
 § 1
       § 1
Functions and Responsibilities
      Geschäftsführertätigkeit
 
       
1.
      1.
Mr. Nossol has been appointed managing director (“Geschäftsführer”) of the legal
predecessor of the company on October 1, 1997. In such capacity he is
responsible for the representation of the company to third parties.
      Herr Nossol ist seit 1.10.1997 Mitglied der Geschäftsführung der
Rechtsvorgängerin der Gesellschaft. Als Geschäftsführer obliegt ihm die
Vertretung der Gesellschaft nach außen.
 
       
Effective September 1, 2005, Mr. Nossol will lead the company as sole managing
director. In this function all departments and employees of the company are
under the responsibility of Mr. Nossol.
      Mit Wirkung vom 1. September 2005 wird Herr Nossol Alleingeschäftsführer
des Unternehmens. In diese Funktion unterstehen ihm alle Bereiche, Abteilungen
und Mitarbeiter des Unternehmens.
The company may assign the managing director to positions with affiliates of the
company which positions the managing director agrees to fill out without
additional compensation.
      Die Gesellschaft kann dem Geschäftsführer auch die Geschäftsführung von
Tochtergesellschaften übertragen, ohne daß hierfür ein gesondertes Gehalt
gezahlt wird.



--------------------------------------------------------------------------------



 



2

          EMPLOYMENT AGREEMENT       DIENSTVERTRAG
 2.
      2.
The managing director shall manage the company’s business in accordance with
applicable law, the articles of association of the company and the directives of
the shareholders.
      Der Geschäftsführer führt die Geschäfte der Gesellschaft nach Maßgabe der
gesetzlichen Bestimmungen, der Satzung der Gesellschaft sowie der Anweisungen
der Gesellschafterversammlung.
 
       
 3.
       3.
The managing director shall report to the President, Chief Executive Officer and
Chairman of Mercer International.
      Der Geschäftsführer berichtet an den Vorstandsvorsitzenden von Mercer
International.
 
       
 4.
       4.
The managing director’s office location is the domicile of the company.
      Dienstort des Geschäftsführers ist der Sitz der Gesellschaft.
 
       
 § 2
       § 2
Term of Agreement
      Vertragsdauer
 
       
1.
      1.
This agreement is effective from 1. November 2005 and replaces all earlier
agreements between the parties.
      Dieser Vertrag tritt mit dem 1. November 2005 in Kraft und ersetzt alle
früheren Vereinbarungen zwischen den Parteien.
 
       
 2.
      2.
This agreement is entered into for indefinite time.
      Dieser Vertrag wird auf unbestimmte Zeit geschlossen.
 
       
 3.
       3.
This agreement may be terminated by the parties by giving six (6) months’ notice
in case of termination by the company and three (3) months notice if you wish to
terminate the employment from the company. The termination notice for
termination of this agreement has to be in writing.
      Dieser Vertrag kann von Seiten des Arbeitgebers mit einer Frist von sechs
(6) Monaten und von Seiten des Arbeitnehmers mit einer Frist von 3 Monaten
gekündigt werden. Die Kündigung muß schriftlich erfolgen.
 
       
 4.
       4.
If termination notice is given with respect to this agreement, no matter by
which party, the company is entitled to suspend the managing director’s
obligation to perform services for the company until the actual termination date
or may, for the transitory period until the actual termination date, assign the
managing director to other positions with the company or its affiliates.
      Ist die Kündigung dieses Vertrages ausgesprochen, gleich durch welchen
Partner, ist die Gesellschaft befugt, den Geschäftsführer von seiner
Verpflichtung zur Arbeitsleistung für die Gesellschaft bis zu der tatsächlichen
Vertragsbeendigung freizustellen oder dem Geschäftsführer für die Übergangszeit
bis zur tatsächlichen Vertragsbeendigung eine andere, vergleichbare Position in
der Gesellschaft zuzuweisen.



--------------------------------------------------------------------------------



 



3

          EMPLOYMENT AGREEMENT       DIENSTVERTRAG
 5.
       5.
This agreement shall terminate without expressed termination notice at the end
of the month in which the managing director completes his 65th year of life.
      Dieser Vertrag endet ohne Kündigung mit Ablauf des Monats, in dem der
Geschäftsführer sein 65. Lebensjahr vollendet.
 
       
 6.
       6.
The appointment of the managing director as managing director may, at any time
and without notice, be revoked by shareholder resolution. The revocation shall
be deemed termination of this agreement effective at the earliest legally
possible date.
      Die Bestellung des Geschäftsführers kann von der Gesellschafterversammlung
jederzeit widerrufen werden. Die Abberufung als Geschäftsführer gilt als
Kündigung dieses Anstellungsvertrages zum nächstmöglichen Termin.
 
       
 § 3
       § 3
Compensation
      Bezüge
 
       
1.
      1.
The managing director shall as compensation for his services receive an annual
gross salary of EUR 200.000( in words: two hundred thousand Euro). The annual
salary shall be paid in twelve equal instalments at the end of each calendar
month under withholding of applicable tax and social security deductions.
The salary is being reviewed annually.
      Der Geschäftsführer erhält als Vergütung für seine Tätigkeit ein
Jahresgehalt von EUR 200.000 (in Worten: Euro zweihunderttausend) brutto. Das
Jahresgehalt wird in zwölf (12) gleichen Raten am Ende eines jeden
Kalendermonats gezahlt unter Einbehaltung der gesetzlichen Abzüge.
Das Gehalt wird jährlich überprüft.
 
       
 2.
      2.
Additionally the managing director is entitled to a bonus payment depending on
the economic result of the company. At the time of closing of this contract, the
bonus is based on two monthly salaries.

The bonus is paid in arrear at the beginning of the following year. In case of
termination of the employment contract within the year, the bonus is paid pro
rata.
      Der Geschäftsführer erhält darüber hinaus eine erfolgsabhängige Vergütung,
die in Abhängigkeit vom Jahresergebnis der Gesellschaft festgelegt wird. Zum
Zeitpunkt des Vertragsschlusses liegt die erfolgsabhängige Vergütung bei zwei
Monatsgehältern. Der Bonus wird zu Beginn des Folgejahrs ausgezahlt. Bei
unterjährigem Ausscheiden erfolgt die Zahlung zeitanteilig.
 
       
 § 4
       § 4
Compensation in Case of Incapacitation
      Bezüge bei Krankheit



--------------------------------------------------------------------------------



 



4

          EMPLOYMENT AGREEMENT       DIENSTVERTRAG
1.
      1.
In case of temporary incapacitation of the managing director caused by illness
or another reason for which the managing director is not responsible, statutory
law is applicable for the continuation of compensation payments. On top of the
legal requirement for payments in case of sickness the company undertakes to
continue payments for up to twenty additional weeks after the end of the legal
sickness payment obligation in the amount of the difference between regular net
pay and the payment of the health insurance to the managing director.
      Im Falle vorübergehender Arbeitsunfähigkeit des Geschäftsführers, die
durch Krankheit oder einen anderen vom Geschäftsführer nicht zu vertretenden
Grund eintritt, gilt für die Gehaltsfortzahlung die gesetzliche Regelung. Über
die gesetzliche Lohnfortzahlung hinaus zahlt die Gesellschaft ein Krankengeld in
Höbe der Differenz zwischen dem regulären Nettogehalt und der Leistung der
Krankenversicherung an den Geschäftsführer bis zu zwanzig weiteren Wochen nach
Ende der regulären Lohnfortzahlung.
 
       
 2.
      2.
The company agrees to take out for the managing director, an accident insurance
with a total coverage of EUR 153.388 in case of death and EUR 306.776 in case of
disability. For incapacitation the insurance will pay 26 EUR per day, rescue
costs are insured up to 3.100 EUR.
The insurance receipts will be paid to the managing director or his entitled
heirs without deductions.
      Die Gesellschaft wird für den Geschäftsführer für die Dauer des
Anstellungsvertrages eine Gruppenunfallversicherung über eine Deckungssumme von
EUR 153.388 für den Todesfall und EUR 306.776 für den Invaliditätsfall
abschließen. Bei Arbeitsunfähigkeit wird die Versicherung EUR 26 je Tag, für
Bergung bis zu 3.100 EUR abdecken.
Die Leistungen der Unfallversicherung werden dem Geschäftsführer oder den
aufgrund des Versicherungsverhältnisses anspruchsberechtigten Hinterbliebenen
ungekürzt ausgezahlt.
 
       
 § 5
       § 5
Vacation
      Urlaub
 
       
The managing director is entitled to an annual vacation of thirty (30) working
days (one week = five working days). The time during which such vacation is
taken shall be decided after the consultation with the other members of the
management.
      Der Geschäftsführer hat Anspruch auf einen Jahresurlaub von 30
Arbeitstagen (eine Woche = fünf Arbeitstage). Die beabsichtigte Urlaubszeit ist
mit den anderen Mitgleidern der Geschäftsführung abzustimmen.
 
       
 § 6
       § 6
Other Benefits
      Sonstige Leistungen



--------------------------------------------------------------------------------



 



5

          EMPLOYMENT AGREEMENT       DIENSTVERTRAG
1.
      1.
The managing director shall, for the performance of his function under this
Agreement, be provided with a company car which he may also use for personal
purposes. All costs arising in connection with the use of the vehicle, including
costs of a replacement vehicle, are borne by the company. The income tax on the
monetary advantage of the private use shall be paid by the managing director.
      Dem Geschäftsführer wird für seine Tätigkeit im Rahmen dieses Vertrages
ein Firmenwagen zur Verfügung gestellt, der auch zu persönlichen Zwecken benutzt
werden darf. Alle im Zusammenhang mit der Nutzung des Fahrzeugs entstehenden
Kosten, auch die Kosten eines Ersatzfahrzeugs, trägt die Gesellschaft. Steuern
auf die private Nutzung des Fahrzeugs trägt der Geschäftsführer.
 
       
 2.
      2.
The managing director is entitled to a health inspection with a medical doctor
or a health center (diagnose hospital) of his choice every second year.
The company bears the costs for the inspection in an amount of up to 512 EUR
insofar as they are not reimbursed by the health insurance.
      Der Geschäftsführer ist berechtigt, sich alle 2 Jahre bei einem Arzt
seiner Wahl bzw. in einem Ärztezentrum (Diagnoseklinik) einer
Vorsorgeuntersuchung zu unterziehen. Die Kosten der Untersuchung trägt die Firma
bis zu einem Höchstbetrag von EUR 512 soweit sie nicht von der Kranken- bzw.
Ersatzkasse getragen werden.
 
       
 3.
       3.
The managing director is entitled to reimbursement of half of his documented
costs of health insurance.
      Dem Geschäftsführer wird gegen Nachweis die Hälfte der Kosten einer
Kranken- und Pflegeversicherung erstattet.
 
       
 4.
       4.
Mercer International Inc. is in the process of reviewing their pension program.
The intention is to move towards a defined contribution program for members of
the management and Mr. Nossol as Managing Director of a subsidiary will be
eligible to fully participate in this scheme.
      Mercer International Inc. aktualisiert genwärtig ihren Pensionsplan. Für
Mitglieder des Managements wird es ein Pensionsprogramm mit definierten
Beiträgen geben. Herr Nossol als Geschäftsführer einer Tochtergesellschaft
gehört zum Kreis der uneingeschränkt Berechtigten.
 
       
 § 7
       § 7
Additional Employment, Non-Competition
Clause
      Nebentätigkeiten, Wettbewerbsverbot
 
       
1.
      1.
The managing director shall devote his full attention and time, as well as
professional knowledge and experience, exclusively to the company. The
acceptance of any compensated or non-compensated additional employment as well
as of the service on supervisory or advisory boards or similar positions is
subject to the prior written consent of the shareholder’s meeting.
      Der Geschäftsführer wird seine ganze Arbeitskraft und Zeit sowie alle
seine fachlichen Kenntnisse und Erfahrungen ausschließlich der Gesellschaft
widmen. Die Übernahme einer entgeltlichen oder unentgeltlichen Nebentätigkeit
sowie von Aufsichtsrats-, Beirats- oder ähnlichen Mandaten bedarf der vorherigen
schriftlichen Zustimmung der Gesellschafterversammlung.



--------------------------------------------------------------------------------



 



6

          EMPLOYMENT AGREEMENT       DIENSTVERTRAG
 2.
      2.
During the time of his employment with the company the managing director shall
not engage, directly or indirectly, in any venture, business or enterprise which
competes with the company or with which the company maintains relations.
      Während der Dauer dieses Vertrages wird sich der Geschäftsführer an
Unternehmen, die mit der Gesellschaft in Wettbewerb stehen oder mit denen die
Gesellschaft Geschäftsverbindungen unterhält, weder mittelbar noch unmittelbar
beteiligen.
 
       
 § 8
       § 8
Confidentiality
      Geheimhaltung
 
       
The managing director agrees that he will keep all affairs of the company
absolutely confidential to third parties. This obligation shall survive the
termination of the services for the company.
      Der Geschäftsführer ist verpflichtet, gegenüber Dritten über alle
Angelegenheiten der Gesellschaft strengstes Stillschweigen zu bewahren. Diese
Verpflichtung besteht auch nach einem Ausscheiden aus den Diensten der
Gesellschaft.
 
       
 § 9
       § 9
Records
      Aufzeichnungen und andere Gegenstände
and other Company Property
      im Gesellschaftseigentum
 
       
When leaving the service of the company, or after being suspended from his
obligation to render services pursuant to § 2 subparagraph 4, the managing
director agrees to return to the Company any and all documents, correspondence,
records, drafts and the like which concern Company matters and which are still
in his possession. The managing director is not entitled to exercise a right of
retention with respect to such records and objects.
      Bei seinem Ausscheiden aus den Diensten der Gesellschaft oder nach seiner
Entbindung von der Verpflichtung zur Arbeitsleistung nach § 2 Abs. 4 ist der
Geschäftsführer verpflichtet, sämtliche Schriftstücke, Korrespondenzen,
Aufzeichnungen, Entwürfe und dergleichen, die Angelegenheiten der Gesellschaft
betreffen, und die sich noch in seinem Besitz befinden, unverzüglich an die
Gesellschaft zu übergeben. Der Geschäftsführer ist nicht berechtigt, an
derartigen Unterlagen und Gegenständen ein Zurückbehaltungsrecht auszuüben.
 
       
 § 10
       § 10
Final Provisions
      Schlußbestimmungen
 
       
1.
      1.
Amendments and additions to this Agreement, including this provision, must be in
writing. There are no oral side agreements to this Agreement. This Agreement
supersedes all earlier agreements.
      Änderungen und Ergänzungen dieses Vertrages einschließlich dieser Klausel
bedürfen der Schriftform. Mündliche Nebenabreden sind nicht getroffen. Mit
diesem Vertrag sind alle früher getroffenen Absprachen und Vereinbarungen
hinfällig.



--------------------------------------------------------------------------------



 



7

          EMPLOYMENT AGREEMENT       DIENSTVERTRAG
 2.
      2.
Should any provision of this Agreement become wholly or in part invalid, the
remaining parts of this Agreement shall not be affected. The invalid provision
shall be replaced in such case by such valid provision which comes as close as
possible to the economic intent of the parties.
      Sollte eine Bestimmung dieses Vertrages ungültig sein oder werden, so wird
dadurch die Rechtswirksamkeit der übrigen Bestimmungen nicht berührt. Die
ungültige Bestimmung wird in einem solchen Fall durch die wirksame Bestimmung
ersetzt, die dem von den Parteien geplanten wirtschaftlichen Erfolg so nahe wie
möglich kommt.
 
       
August 18, 2005
       18. August 2005
 
       
Managing Director
      Geschäftsführer
 
       
/s/ Leonhard Nossol
      /s/ Leonhard Nossol          
Leonhard Nossol
      Leonhard Nossol
 
       
Company
      Gesellschaft

